Citation Nr: 1223253	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, confirmed and continued the then noncompensable (zero percent) rating for the Veteran's service-connected COPD.  The Veteran appealed, contending that a compensable rating was warranted.

A subsequent February 2009 decision review officer (DRO) decision subsequently assigned a 30 percent rating for the Veteran's service-connected COPD, effective from October 31, 2007 (date of claim).  However, the claim remains on appeal pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

For the reasons stated below, the Board finds that further development is necessary in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board observes that, in both his August 2008 Notice of Disagreement (NOD) and February 2009 Substantive Appeal, the Veteran referred to the results of sleep studies conducted in 2007 as supporting an increased rating for his COPD.  The Board notes, however, that the private medical records reflect that these studies were in regard to nonservice-connected sleep apnea, and noted that he did experience obstructive respiratory symptoms.  As such, it appears the Veteran may have raised a claim of service connection for obstructive sleep apnea as secondary to his service-connected COPD.  However, the record does not reflect these issues have been adjudicated below by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and the issue is referred to the AOJ for appropriate action, which may include clarifying with the Veteran whether it was his intent to file a claim for service connection.




REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Board observes that the Veteran was accorded a VA medical examination which evaluated his COPD in June 2008.  However, in both his August NOD and February 2009 Substantive Appeal the Veteran contended, in pertinent part, that the VA examiner failed to point out during the examination report that he had hyperventilated and passed out twice during the pulmonary function test (PFT) conducted in conjunction with this examination.  As detailed in a February 2012 written brief from his accredited representative, it was contended that this deficiency made the June 2008 VA examination inadequate for resolution of this case.  Further, it was contended that the appropriate remedy for this case was to remand for a new examination, noting that the last examination was approximately 3 and 1/2 years old.  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's COPD should be obtained while this case is on remand.  In this regard, the Veteran receives continuing care at Patrick Air Force Base and began receiving care through VA in March 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran either provide relevant records that have not yet been provided or obtained or identify any private sources of treatment whose records have not yet been associated with the record or who have additional pertinent information.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain relevant VA treatment records dating from March 2008.  

3.  Attempt to obtain relevant Tricare records from Patrick Air Force Base pertaining to the Veteran that date from April 2008.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected COPD.  The claims folder should be made available to the examiner for review before the examination.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


